DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings (Figures 5-6) are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities: 
In claim 8, in line 13, the “V” in “Visualizing” should not be capitalized. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the user interface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collet-Billon et al. (US Pub No. 2011/0201935).
With regards to claims 1 and 8, Collet-Billon et al. disclose an ultrasound imaging method and system comprising:
a data storage arrangement (“MEM”) for storing ultrasound imaging data comprising an imaging volume (“GM”, “VD”) of a fetus, wherein the method comprises retrieving said imaging volume from the data storage arrangement (paragraphs [0003], [0026], [0028]-[0030], [0036]-[0037]; Figure 1);
a processor arrangement (i.e. “programmable processor”) communicatively coupled to the data storage arrangement and responsive to a user interface (UIF) (paragraphs [0024]-[0025], [0027], [0035], [0039], referring to the modules of the processor, such as the feature extractor (FEX), being responsive to the parameters that the operator specifies by means of the user interface (UIF); Figure 1); and 
a display device (“DPL”) under control of said processor arrangement (paragraph [0027]; Figure 1), wherein the processor arrangement is adapted to:
identify a fetal reference structure (i.e. “centerline of a vessel”, axes of rotation) having an elongated shape in said imaging volume (paragraph [0030], [0037], [0047], referring to defining various segments in the volume data VD, wherein the various 
define a reference point (i.e. points corresponding to positions along the centerline which correspond to locations/points at which the series of slices SX may be generated, or referring to the “seed points”) on said fetal reference structure (paragraphs [0051]-[0052], referring to “For example, a centerline of a vessel may be determined..A slice may be generated so that the slice is perpendicular to the centerline of the vessel concerned.  What is more, a series of slices SX may be generated, which may be equidistantly spaced, along the centerline whereby each slice is perpendicular to the centerline of the vessel”, wherein the equidistantly spaced locations along the centerline correspond to reference point(s) on said fetal reference structure (i.e. centerline); paragraph [0054], referring to the operator defining an adjustment for a particular slice, wherein the adjustment may be in the form of, “for example, a translation, which may be along a centerline…”, wherein such a translation adjustment would necessarily be associated with a starting point (i.e. reference point); paragraph [0033], referring to the display of additional information AI relating to the location, the orientation and spacing of the slices SX, wherein the visual representation of the volume data(VD) may comprise additional elements that indicate actual or desired locations and orientations of slices SX within the volume data that are currently visualized, etc., wherein such additional information indicating the location of the slides would encompass a reference point; paragraph [0061], referring to allowing the operator 
interpret a translation instruction from the user interface as a translation of said reference point along the elongation direction (i.e. centerline direction) of the identified fetal reference structure (paragraph [0051], referring to the axis of rotation assisting the operator in adjusting the slice, wherein translating a slice may be regarded as “flying through”, etc.; paragraphs [0054]-[0055], referring to the controller detects whether the operator has defined an adjustment for a particular slice, wherein “The adjustments may also be in the form of, for example, a translation, which may be along a centerline”, wherein the translation along the centerline corresponds to a translation of a reference point (i.e. point location associated with original slice location and starting point of translation) along the elongation direction (i.e. centerline direction); Figures 1, 2B); and 
display the imaging volume together with a volume slice of the imaging volume perpendicular to the elongation direction on the display device, said volume slice coinciding with the translated reference point (paragraphs [0002]-[0003], referring to displaying the volume data and slices; paragraphs [0032]-[0033], referring to the display processor (DPR) displaying the slices and a visual representation of the volume data VD); paragraph [0033], referring to the display of additional information AI relating to the location, the orientation and spacing of the slices SX, wherein the visual representation of the volume data(VD) may comprise additional elements that indicate actual or desired locations and orientations of slices SX within the volume data that are currently visualized, etc.; paragraphs [0052]-[0055], referring to the generated slice being perpendicular to the centerline of the vessel concerned; Figure 1).

With regards to claims 3 and 9, Collet-Billon et al. disclose that the processor arrangement is further adapted to recognize a potential anatomical feature of said fetus in the volume slice coinciding with the translated reference point and highlight (i.e. via 
With regards to claims 4 and 10, Collet-Billon et al. disclose that the recognized potential anatomical feature is highlighted by a color overlay over said recognized potential anatomical feature (paragraph [0049], referring to the overlaid segment-related graphical information comprising various colors, each of which indicates a particular anatomic feature). 
With regards to claims 5 and 11, Collet-Billon et al. disclose that the processor arrangement is further adapted to receive a user identification of the recognized potential anatomical feature and augmenting the imaging volume with the user identification (paragraphs [0050], [0054], [0061], referring to the operator indicating one or more anatomic features in the volume data).
With regards to claims 6 and 12, Collet-Billon et al. disclose that the processor arrangement is adapted to fit an articulated fetus model to said imaging volume using one or more received user identifications of a recognized potential anatomical feature (paragraphs [0030], [0039], [0041], [0043], [0050], [0061], referring to matching between the geometrical model (GM) and the volume data (VD), wherein said matching provides a fit of the model to the imaging volume).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collet-Billon et al. as applied to claim 1 above, and further in view of Toji (US Pub No. 2012/0232394).
With regards to claim 2, as discussed above, Collet-Billon et al. meet the limitations of claim 1.  
However, though Collet-Billon et al. disclose that other fetal reference structures may be identified (paragraph [0060], referring to the invention not excluding other types 
Toji discloses an ultrasound diagnostic apparatus, wherein their apparatus comprises a cut plane obtainment unit that obtains two-dimensional images which compose the three-dimensional data, by cutting the object represented by the 3D data, based on the 3D features of the extracted hyperechoic region (Abstract; paragraph [0052]).  The cut obtainment unit can extract a columnar region (hyperechoic region) which is the spine, based on the three-dimensional features of the hyperechoic region, wherein the cut obtainment unit determines, for the orientation of the cut plane, a plane that is vertical to the data representing the spine and determines an area that traverses only the spine to be the cutting region (Abstract; paragraphs [0056]-[0057], [0069]-[0071], [0090]).   This allows for an accurate measurement of the abdominal circumference of a fetus (paragraph [0070]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the fetal reference structure of Collet-Billon et al. be the spine of the fetus, as taught by Toji, in order to extract a hyperechoic region (i.e. spine) that can be used to provide cross-sections in desired orientations that allows for accurate abdominal measurements (paragraph [0070]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zou et al. (US Pub No. 2017/0367685) disclose a method for display processing of 3D image data wherein a user may move a trackball to .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793